DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4 and 14 are cancelled.
Claims 1-3, 5-13 and 15-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed on 11/22/2022 with respect to claim(s) 1, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 10-11, 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakata et al (JP 2004208067, Machine Translation, hereinafter Yakata). 
Regarding Claim 1, Yakata discloses a system for creating a sealed enclosure for a loudspeaker (e.g. a sealed accommodating chamber for a loudspeaker 11) in a vehicle body portion of a vehicle (see at least the abstract, and figures 1 and 2), the vehicle body portion including an inner body panel (e.g. inner panel 4) having a first internal surface and an outer body panel (e.g. outer panel 3) having a second internal surface (see figures 1 and 2), wherein the inner body panel and the outer body panel are spaced apart to define a cavity (e.g. a space 7) therebetween (see figure 4), the system comprising at least one insert member (e.g. insert members 12 and 13) arranged to be received within the cavity and affixed to the first internal surface and the second internal surface to attach the inner body panel to the outer body panel to partition the cavity and create the sealed enclosure for the loudspeaker (e.g. insert members 12 and 13 are each positioned within the space 7 and at predetermined intervals between the inner panel 4 and the outer panel 3 to define a closed chamber around a speaker 11 within space 7), (see figures 4 and 7), the sealed enclosure bounded by the inner body panel, the outer body panel, and the at least one insert member, wherein the at least one insert member is mounted generally perpendicular to the inner body panel and the outer body panel to improve rigidity and reduce vibration of the inner and outer body panels (e.g. the quarter panel outer 3, the quarter panel inner 4, the insert member 12 and the insert member 13 constitute a speaker box with a completely sealed structure), (see Yakata, lines 40-54, 63-79; 91-99, and 134-137, also figures 2, 4 5 and 7).

Regarding Claim 5, Yakata discloses the system of claim 1, wherein the at least one insert member includes a plurality of insert members (e.g. insert members 12 and 13) arranged to form one or more of an upper boundary, a lower boundary, or a side boundary of the sealed enclosure (see Yakata, figure 4).

Regarding Claim 6, Yakata discloses the system of claim 5, wherein the plurality of insert members (insert members 12 and 13) are arranged to be coupled to each other to form the sealed enclosure (see Yakata, figures 2 and 4).


Regarding Claim 10, Yakata discloses a method for creating a sealed enclosure for a loudspeaker in a vehicle body portion of a vehicle (see at least the abstract, and figures 1 and 2), the vehicle body portion including an inner body panel having a first internal surface and an inner body panel (e.g. inner panel 4) having a first internal surface and an outer body panel (e.g. outer panel 3) having a second internal surface (see figures 1 and 2), wherein the inner body panel and the outer body panel are spaced apart to define a cavity (e.g. a space 7) therebetween (see figures 2 and 4), the method comprising: providing at least one insert member (e.g. insert members 12 and 13); inserting the at least one insert member into the cavity between the inner body panel and the outer body panel, wherein the at least one insert member is mounted generally perpendicular to the inner body panel and the outer body panel to improve rigidity and reduce vibration of the inner and outer body panels; and affixing the at least one insert member to the first internal surface and the second internal surface to attach the inner body panel to the outer body panel to partition the cavity and create the sealed enclosure for the loudspeaker (e.g. insert members 12 and 13 are each positioned within the space 7 and at predetermined intervals between the inner panel 4 and the outer panel 3 to define a closed chamber around a speaker 11 within space 7), (see figures 2 and 4), the sealed enclosure bounded by the inner body panel, the outer body panel, and the at least one insert member (e.g. the quarter panel outer 3, the quarter panel inner 4, the insert member 12 and the insert member 13 constitute a speaker box with a completely sealed structure), (see Yakata, lines 40-54, 63-79; 91-99, and 134-137, also figures 2, 4 5 and 7).

Regarding Claim 11, Yakata discloses the method of claim 10, wherein the at least one insert member is inserted through an aperture (e.g. an opening 4a) in the inner body panel that is arranged to receive the loudspeaker (see Yakata, figures 2 and 4).

Regarding Claim 13, Yakata discloses the method of claim 10, wherein inserting the at least one insert member does not require altering the inner body panel or the outer body panel (e.g. the insert members 12 and 13 are inserted into conventional inner and outer panels of the vehicle without any alteration to the panels), (see Yakata, figures 2 and 4).

Regarding Claim 16, Yakata discloses the method of claim 10, wherein inserting the at least one insert member includes inserting a plurality of insert members (e.g. insert members 12 and 13) to form one or more of an upper boundary, a lower boundary, or a side boundary of the sealed enclosure (see Yakata figure 4).

Regarding Claim 17, Yakata discloses the method of claim 16, wherein the plurality of insert members (insert members 12 and 13) are coupled to each other to form the sealed enclosure (see Yakata, figures 2 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 9, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakata.
Regarding Claim 2, Yakata discloses the system of claim 1, but fails to explicitly disclose wherein the at least one insert member (door module 40) is arranged to be positioned within the cavity (opening 38) to limit a volume of the sealed enclosure to comprise between about 30% to 40% of a volume of the cavity. However, it would have been obvious to any person having an ordinary skill in the art to position the door module 40 in such a way as to limit the volume of the sealed acoustic chamber 62 to comprise about 30% to 40% of a volume of the cavity 38 if such will yield an optimum result, since it has been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); (see MPEP 2144.05 II A).

Regarding Claim 3, Yakata discloses the system of claim 1, but fails to explicitly disclose wherein the at least one insert member is affixed to the first internal surface and the second internal surface using an adhesive. However, Yakata uses an obvious equivalent with similar to an adhesive, comprising using a plurality of clips 15b and 15c to firmly hold and secure the insert members 12 and 13 between the inner and outer panels (see Yakata, lines 80-82).

Regarding Claim 9, Yakata discloses a loudspeaker assembly for a vehicle body portion of a vehicle (see at least the abstract, and figures 1 and 2), the vehicle body portion including an inner body panel (e.g. inner panel 4) having a first internal surface and an outer body panel (e.g. outer panel 3) having a second internal surface (see figures 1 and 2), wherein the inner body panel and the outer body panel are spaced apart to define a cavity (e.g. a space 7) therebetween (see figure 4), the loudspeaker assembly comprising: a subwoofer (e.g. a speaker 11) arranged to be mounted in an aperture (e.g. an opening 4a) in the inner body panel; (see figure 4), and at least one insert member (e.g. insert members 12 and 13) arranged to be received within the cavity and affixed to the first internal surface and the second internal surface to attach the inner body panel to the outer body panel to partition the cavity and create a sealed enclosure for the subwoofer (e.g. insert members 12 and 13 are each positioned within the space 7 and at predetermined intervals between the inner panel 4 and the outer panel 3 to define a closed chamber around a speaker 11 within space 7), (see figures 4 and 7), the sealed enclosure bounded by the inner body panel, the outer body panel, and the at least one insert member, wherein the at least one insert member is mounted generally perpendicular to the inner body panel and the outer body panel to improve rigidity and reduce vibration of the inner and outer body panels (e.g. the quarter panel outer 3, the quarter panel inner 4, the insert member 12 and the insert member 13 constitute a speaker box with a completely sealed structure), (see Yakata, lines 40-54, 63-79; 91-99, and 134-137, also figures 2-5).
Yakata does not explicitly disclose that the speaker 11 is a subwoofer, but at the same time it does not prohibit the use of a subwoofer. It would have been obvious to any person having an ordinary skill in the art to substitute speaker 11 with a subwoofer so as to enable effective emphasizing of low-frequency components of the output sound, and thereby further enhancing the listening experience of the user(s).
 
Regarding Claim 12, Yakata discloses the method of claim 11, but fails to explicitly disclose wherein the loudspeaker includes a subwoofer, the method further comprising mounting the subwoofer in the aperture after inserting the at least one insert member. However, Yakata does not prohibit the use of a subwoofer. It would have been obvious to any person having an ordinary skill in the art to substitute speaker 11 with a subwoofer so as to enable effective emphasizing of low-frequency components of the output sound, and thereby further enhancing the listening experience of the user(s).

Regarding Claim 15, Yakata discloses the method of claim 10, but fails to explicitly disclose further comprising positioning the at least one insert member within the cavity to limit a volume of the sealed enclosure to comprise between about 30% to 40% of a volume of the cavity. However, it would have been obvious to any person having an ordinary skill in the art to position the door module 40 in such a way as to limit the volume of the sealed acoustic chamber 62 to comprise about 30% to 40% of a volume of the cavity 38 if such will yield an optimum result, since it has been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); (see MPEP 2144.05 II A).

Regarding Claim 18, Yakata discloses the method of claim 10, but fails to explicitly disclose wherein affixing the at least one insert member to the first internal surface and the second internal surface is accomplished using an adhesive. However, Yakata uses an obvious equivalent with similar outcome to an adhesive, comprising using a plurality of clips 15b and 15c to firmly hold and secure the insert members 12 and 13 between the inner and outer panels (see Yakata, lines 80-82).

Claims 7-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakata as applied to claims 1 and 10 above, and further in view of Kukucka et al (US PUB 20070080264, hereinafter Kukucka).
Regarding Claim 7, Yakata discloses the system of claim 1, but fails to explicitly disclose wherein the vehicle body portion includes a liftgate.
However, Kukucka in the same field of endeavor teaches that it is well known in the art to provide a speaker (e.g. a speaker 14) in the liftgate of a vehicle (e.g. rear lift gate or access door 18 of a vehicle 12) as demonstrated in [0011] and figures 1-2. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate the speaker system in the liftgate of the vehicle as taught by Kukucka in the teachings of Yakata so as to adapt the speaker for external use to radiate sound to audience outside of the vehicle for purposes of entertainment or other external broadcasting needs.  

Regarding Claim 8, Yakata as modified by Kukucka discloses the system of claim 7, wherein the at least one insert member is positioned in the liftgate below tail light openings in the outer body panel (inherently, the insert members 12 and 13 will be positioned as appropriate in view of the combined teachings of Yakata and Kukucka), (see Yakata, figures 2 and 4).

Regarding Claim 19, Yakata discloses the method of claim 10, but fails to explicitly disclose wherein the vehicle body portion includes a liftgate.
However, Kukucka in the same field of endeavor teaches that it is well known in the art to provide a speaker (e.g. a speaker 14) in the liftgate of a vehicle (e.g. rear lift gate or access door 18 of a vehicle 12) as demonstrated in [0011] and figures 1-2. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate the speaker system in the liftgate of the vehicle as taught by Kukucka in the teachings of Yakata so as to adapt the speaker for external use to radiate sound to audience outside of the vehicle for purposes of entertainment or other external broadcasting needs. 

Regarding Claim 20, Yakata discloses the method of claim 19, further comprising positioning the at least one insert member in the liftgate below tail light openings in the outer body panel (inherently, the insert members 12 and 13 will be positioned as appropriate in view of the combined teachings of Yakata and Kukucka), (see Yakata, figures 2 and 4).

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OYESOLA C OJO/Primary Examiner, Art Unit 2654.